PER CURIAM:
Francis Parks-El appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 (2006) action for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parks-El v. Prison Health Servs., Inc., No. 1:10-cv-00274-JCC-TCB (E.D.Va. Mar. 31, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.